Metcalf, J.
1. The original writ, on which the plaintiff made an attachment, and his return thereon, and the original execution, with his indorsement thereon, were rightly admitted in evidence, although authenticated copies thereof would have been admissible. It was in the plaintiff’s option to offer which he pleased. Sheldon v. Frink, 12 Pick. 568. Greene v. Durfee, 6 Cush. 362. Brush v. Taggart, 7 Johns. 19. Foster v. Trull, 12 Johns. 456.
No reason has been assigned, and we know of none, against the admission of the plaintiff’s testimony to the handwriting of the defendant’s attorney, on the writ directing an attachment to be made.
2. We see no error in the permission, by the court, of the cross-examination of the defendant as to his property, at the time when he agreed to indemnify the plaintiff. For aught that we perceive, however, his testimony on that matter was wholly immaterial, and might, for that reason, have been excluded.
3. The time, in the course of the trial, when the defendant’s deed of his real estate might be received in evidence, was in the discretion of the court. Chadbourn v. Franklin, 5 Gray, 315. How that evidence was material or relevant to the issue on trial does not appear. But the exception to its admission, like the exception to the cross-examination of the defendant as to his property, cannot be sustained merely on the ground that its admissibility is not shown. Parmenter v. Coburn, 6 Gray, 509.
4. Nothing was admitted in evidence at the trial, which can, by any legal construction, be deemed a privileged communica. ion made by a client to his counsel. Exceptions overruled.